UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re
                                                     Case No. 15-10243 (MG)
 TS EMPLOYMENT, INC.,
                                                     Chapter 11
                Debtor.

 JAMES S. FELTMAN, not individually but solely
 as chapter 11 trustee for TS EMPLOYMENT,
 INC.,

                Plaintiff,

                v.                                   Adv. Proc. No. 17-1013 (MG)

 TRI-STATE EMPLOYMENT SERVICE, INC.,
 TRI-STATE EMPLOYMENT SERVICES, INC.,
 BROADWAY PEO, INC., CARUSSO STAFFING
                                                           BC 19,0031
 CORP., STS GROUP, INC., TRISTATE SC, INC.,
 ODYSSEY ASSOCIATES, INC., TRI-STATE
 NORTH CAROLINA, INC., TSE-PEO, INC.,
 ROBERT CASSERA, JOHN MESSINA, JAMES
 FOLEY and JOSEPH CASSERA,

                Defendants.

                 DEFAULT JUDGMENT IN ADVERSARY PROCEEDING

         This matter coming before the Court on the renewed motion (the “Renewed Motion,”

ECF Doc. # 54) of Plaintiff James S. Feltman, not individually but solely in his capacity as

chapter 11 trustee (the “Trustee”) of TS Employment, Inc. (“TSE”), for entry of a default

judgment against Tri-State Employment Service, Inc., Tri-State Employment Services, Inc., and

Broadway PEO, Inc. (collectively, the “Default Judgment Parties”), and the Court having issued

its Memorandum Opinion and Order Granting Plaintiff’s Renewed Motion for Entry of Default

Judgment (“Opinion,” ECF Doc. # 58), granting the Renewed Motion;
IT IS HEREBY ORDERED, ADJUDGED, and DECREED:

       1.     Judgment is ENTERED in favor of the Trustee and against (i) Defendant Tri-State

Employment Services, Inc. in the amount of $137,030,343, (ii) Defendant Tri-State Employment

Service, Inc. in the amount of $98,176,412, and (iii) Defendant Broadway PEO, Inc. in the

amount of $31,930,387, plus post-judgment interest computed at the rate prescribed by 28 U.S.C.

§ 1961.


       IT IS SO ORDERED.

Dated: June 18, 2019
       New York, New York

                                                   _____/s/Martin Glenn_______
                                                          MARTIN GLENN
                                                   United States Bankruptcy Judge
